In a visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Ruiz, J.), dated September 18, 2007, which granted the father’s application to dismiss her petition for visitation for lack of jurisdiction.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court correctly determined that it lacked exclusive, continuing jurisdiction over the parties, even though *490the mother lived in New York, because the subject child had not maintained a significant connection with New York, and substantial evidence was no longer available in New York concerning the child’s “care, protection, training, and personal relationships” (Domestic Relations Law § 76-a [1] [a]; see Matter of Felicia McM. v Jerrold L.W., 51 AD3d 501 [2008]; Matter of Zippo v Zippo, 41 AD3d 915 [2007]; Matter of Persaud v Persaud, 293 AD2d 480, 481 [2002]; cf. Vernon v Vernon, 100 NY2d 960 [2003]; Matter of Recard v Polite, 21 AD3d 379, 380 [2005]; Matter of Greenidge v Greenidge, 16 AD3d 583, 584 [2005]; Arnold v Harari, 4 AD3d 644, 646-647 [2004]). Accordingly, the Family Court correctly granted the father’s application to dismiss the mother’s visitation petition for lack of jurisdiction.
The parties’ remaining contentions are without merit. Rivera, J.P., Lifson, Covello and Balkin, JJ., concur.